Case 2:20-cv-10680-PA-SHK Document 11 Filed 12/07/20 Page 1 of 1 Page ID #:25


                                                                             JS-6
 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11
      TODD ALAN DUELL,                              Case No. 2:20‐cv‐10680‐PA (SHK)
12
                                     Petitioner,
13
                                                    JUDGMENT
                          v.
14
15    WILLIAM GORE, et al.,

16                                   Respondents.
17
18
19         Pursuant to the Order Denying Petition, Dismissing Case, And Denying A
20   Certificate Of Appealability,
21         IT IS HEREBY ADJUDGED that this action is DISMISSED with prejudice.
22
     Dated: December 7, 2020
23
24                                            PERCY ANDERSON
25                                            United States District Judge

26
27
28
